Exhibit 10.10

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 3, 2013 by and among SafeStitch Medical, Inc., a Delaware
corporation (the “Company”), and the parties identified as “SafeStitch
Investors” and “TransEnterix Investors” on Schedule 1 hereto (collectively, the
“Investors”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).

WHEREAS, the Company, Tweety Acquisition Corp., a Delaware corporation and a
direct wholly-owned subsidiary of the Company (“Merger Sub”), and TransEnterix,
Inc., a Delaware corporation (“TransEnterix”), are parties to that certain
Agreement and Plan of Merger, dated as of August 13, 2013 (the “Merger
Agreement”), pursuant to which Merger Sub shall be merged with and into
TransEnterix in accordance with the Delaware General Corporation Law and
TransEnterix shall be the surviving corporation (the “Merger”);

WHERAS, certain existing stockholders of the Company and TransEnterix have
subscribed or intend to subscribe, pursuant to a Securities Purchase Agreement
entered into on or after the date hereof (the “Securities Purchase Agreement”),
for shares of capital stock of the Company (“Company Capital Stock”), with the
consummation of such subscription to occur after the closing of the Merger (the
“Equity Financing,” and, together with the Merger, the “Transactions”);

WHEREAS, (i) pursuant to the Merger, the TransEnterix Investors shall receive
shares of Company Common Stock in exchange for the shares of stock of
TransEnterix formerly held by them on the terms as set forth in the Merger
Agreement, and (ii) pursuant to the Equity Financing, the TransEnterix Investors
and the SafeStitch Investors shall receive shares of Company Common Stock in
exchange for cash or other consideration on the terms as set forth in the
Securities Purchase Agreement;

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the TransEnterix Investors and the
SafeStitch Investors pursuant to the Securities Purchase Agreement; and

WHEREAS, the terms of the Securities Purchase Agreement require that this
Agreement be executed and delivered on behalf of the TransEnterix Investors and
the SafeStitch Investors.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

The terms set forth below are used herein as so defined:

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.



--------------------------------------------------------------------------------

“Change of Control” shall mean either (i) the acquisition of the Company by
another person or entity by means of any transaction or series of related
transactions to which the Company is a party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation, but excluding any
such transaction if the primary purpose of such transaction is to change the
Company’s domicile, and excluding any equity financing the primary purpose of
which is to raise operating capital for the Company) that results in a transfer
of at least 50% of the total voting power represented by the Company’s voting
securities before such acquisition; or (ii) a sale, lease, or other conveyance
of all or substantially all of the Company’s assets.

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Consummation Date” shall mean the date on which the Transactions are
consummated.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefore in
Section 2.02(a) of this Agreement.

“Lock-up Period,” means each of (i) the period commencing on the Consummation
Date to and including the date that is twelve (12) months following the
Consummation Date (the “First Lock-up Period”); (ii) the period commencing on
the Consummation Date to and including the date that is eighteen (18) months
following the Consummation Date (the “Second Lock-up Period”); and (iii) the
period commencing on the Consummation Date to and including the date that is
twenty-four (24) months following the Consummation Date (the “Third Lock-up
Period”) as further described in the Lock-Up and Voting Agreements entered into
in connection with the Transactions (the “Lock-up and Voting Agreements”).

“Losses” has the meaning specified therefore in Section 2.06(a) of this
Agreement.

“Majority-in-Interest” means Investors holding a majority of the Registrable
Securities.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Piggyback Registration” means a registration involving the sale of Common Stock
by the Company as described further in Section 2.02(a) of this Agreement.

“Registrable Securities” means, with respect to any Holder (i) any and all
shares of Company Common Stock which are owned by such Holder as of the
Consummation Date, (ii) any shares of Company Common Stock issuable upon
exercise, conversion or exchange of any securities of the Company which are
owned by such Holder as of the Consummation Date, and (iii) any securities of
the Company issued in respect of the shares of Company Common Stock issued or
issuable to any of the Holders by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or

 

2



--------------------------------------------------------------------------------

otherwise and any shares of Company Capital Stock issuable upon conversion,
exercise or exchange thereof, in each case to the extent relating to any
securities of the Company which were owned by such Holder as of the Consummation
Date, each of which Registrable Securities described under (i) through
(iii) above are subject to the rights provided herein until such rights
terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefore in Section 2.05(a)
of this Agreement.

“Registration Statement” means a registration statement under the Securities Act
to permit the resale of the Registrable Securities using Form S-3, if available
to the Company.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as may be amended from time to time.

“Rule 145” means Rule 145 promulgated by the Commission pursuant to the
Securities Act, as may be amended from time to time.

“Securities Purchase Agreement” has the meaning specified therefore in the
Recitals of this Agreement.

“Selling Expenses” has the meaning specified therefore in Section 2.05(a) of
this Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Stock is sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a Registration Statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective Registration
Statement, (b) when such Registrable Security is held by the Company or one of
its subsidiaries, (c) when such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01(a) Timing of Registration. As soon as practicable following the
expiration of the Third Lock-up Period, but in any event within 30 days of the
expiration of the Third Lock-up Period, the Company shall prepare and file a
Registration Statement under the Act with respect to all of the Registrable
Securities; provided, that, at such time, the Company is then eligible to use
Form S-3. The Company shall use its commercially reasonable efforts to

 

3



--------------------------------------------------------------------------------

cause such Registration Statement to become effective no later than 120 days
after the date of the expiration of the Third Lock-up Period. If a prospectus
supplement will be used in connection with the marketing of an Underwritten
Offering from the Registration Statement and the Managing Underwriter at any
time shall notify the Company in writing that, in the sole judgment of such
Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, the Company shall use its
commercially reasonable efforts to include such information in the prospectus.
The Company will cause the Registration Statement filed pursuant to this
Section 2.01 to be continuously effective under the Securities Act of 1933, as
amended (the “Securities Act”), until there are no longer any Registrable
Securities outstanding, but in any event no longer than thirty-six (36) months
after effectiveness thereof or such shorter period as is agreed to by a
Majority-in-Interest of the Investors. The Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form with all applicable requirements of the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement) if (i) the Company is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Company’s independent directors determine in good faith that
the Company’s ability to pursue or consummate such a transaction would be
materially and adversely affected by any required disclosure of such transaction
in the Registration Statement or (ii) the Company has experienced some other
material non-public event the disclosure of which at such time, in the good
faith judgment of the Company’s independent directors, would materially
adversely affect the Company; provided, however, in no event shall the
Registration Statement be suspended for a period exceeding an aggregate of 90
days in any 365-day period. Upon disclosure of such information or the
termination of the condition described above, the Company shall provide prompt
notice to the Selling Holders whose Registrable Securities are included in the
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

Section 2.02 Piggyback Rights.

(a) Participation. If at any time after the expiration of the First Lock-up
Period the Company proposes to file a registration statement for the sale of
Common Stock in an Underwritten Offering for its own account and/or another
Person, then as soon as practicable but not less than ten Business Days prior to
the filing of such registration statement, the Company shall give notice of such
proposed Underwritten Offering to the Holders and such notice shall offer the
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing (but only to the extent that such Registrable
Securities are not then subject

 

4



--------------------------------------------------------------------------------

to lock-up provisions under the Lock-up and Voting Agreements); provided,
however, that if the Company has been advised by the Managing Underwriter that
the inclusion of Registrable Securities for sale for the benefit of the Holders
will have an adverse effect on the price, timing or distribution of the Common
Stock offered by the Company under such registration statement, then the amount
of Registrable Securities to be offered for the accounts of Holders shall be
determined based on the provisions of Section 2.02(b). The notice required to be
provided in this Section 2.02(a) to Holders shall be provided on a Business Day
pursuant to Section 3.02 hereof and receipt of such notice shall be deemed to be
received by Holders on the next Business Day. Holder shall then have three
(3) Business Days after such deemed receipt of the notice to request inclusion
of Registrable Securities in the Underwritten Offering. If no request for
inclusion from a Holder is received within the specified time, then such Holder
shall have no further right to participate in such Underwritten Offering. If a
Holder decides not include some or all of its Registrable Securities in any
registration statement filed by the Company as described in this
Section 2.02(a), such Holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to the
offering by the Company of its securities, all upon the terms and conditions set
forth herein. If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten
Offering, the Company shall determine for any reason not to undertake or to
delay such Underwritten Offering, the Company may, at its election, give written
notice of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to the Company of such
withdrawal up to and including the date immediately preceding the date on which
the underwriters price such such offering.

(b) Priority of Piggyback Rights. If the Managing Underwriter or Underwriters of
any proposed Underwritten Offering of Company Common Stock included in an
Underwritten Offering involving Included Registrable Securities advises the
Company that the total amount of Company Common Stock that the Selling Holders
and any other Persons intend to include in such offering exceeds the number that
can be sold in such offering without being likely to have an adverse effect on
the price, timing or distribution of the Company Common Stock offered or the
market for the Company Common Stock, then the Company Common Stock to be
included in such Underwritten Offering shall include the number of Registrable
Securities that such Managing Underwriter or Underwriters advises the Company
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Company and (ii) second, pro rata among the Selling Holders
who have requested participation in such Underwritten Offering and any other
Person holding Company securities who may also be including any such securities
for sale in such Underwritten Offering based, for each Selling Holder or other
Person, on the fraction derived by dividing (x) the number of shares of Company
Common Stock proposed to be sold by such Selling Holder or other Person in such
Underwritten Offering by (y) the aggregate number of shares of Company Common
Stock proposed to be sold by all Selling Holders and other Persons in such
Underwritten Offering. For clarity, the

 

5



--------------------------------------------------------------------------------

Managing Underwriter or Underwriters shall have the ability to fully cut back
any Registrable Securities in connection with the Underwritten Offering. If any
Selling Holder or other Person does not agree to the terms of any such
underwriting, such Selling Holder or other Person, as the case may be, may be
excluded from the Underwritten Offering by written notice from the Company or
the Managing Underwriter. Any Registrable Securities or other Company securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration. To facilitate the allocation of shares in accordance with the
above provisions, the Company or the Managing Underwriter or Underwriters may
round the number of shares allocated to any Holder to the nearest 100 shares. If
shares are so withdrawn from the registration and if the number of shares of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors, the Company shall then offer to all
persons who have retained the right to include securities in the registration
the right to include additional securities in the registration in an aggregate
amount equal to the number of shares so withdran, with such shares to be
allocated among the Selling Holders or other Person or Persons requesting
additional inclusion in accordance with the formula contained in this
Section 2.02(b). The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.02 at any time whether or not
any Holder has elected to include securities in such registration.

Section 2.03 Underwritten Offering.

(a) S-3 Registration. If a Selling Holder elects to dispose of Registrable
Securities under the Registration Statement pursuant to an Underwritten Offering
and reasonably anticipates gross proceeds of greater than $10 million from such
Underwritten Offering, the Company shall, at the request of such Selling Holder,
enter into an underwriting agreement in customary form with the Managing
Underwriter or Underwriters, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.06, and shall
take all such other reasonable actions as are requested by the Managing
Underwriter to expedite or facilitate the disposition of the Registrable
Securities.

(b) General Procedures. In connection with any Underwritten Offering pursuant to
this Agreement, the Company shall, at its sole discretion, be entitled to select
the Managing Underwriter or Underwriters. In connection with an Underwritten
Offering under Section 2.01 or Section 2.03 hereof, each Selling Holder and the
Company shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents required
under the terms of such underwriting agreement. No Selling Holder shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Selling Holder and its ownership of the securities being
registered on its behalf and its intended method of distribution and any other
representation required by law. If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to the Company and the Managing Underwriter; provided, that such
withdrawal must be made prior to the time in the last sentence of
Section 2.02(a) hereof to be effective; and provided further, that such
withdrawing Selling

 

6



--------------------------------------------------------------------------------

Holder shall be obligated to pay fifty percent (50%) of its pro rata share
(based on its pro rata share of the aggregate Registrable Securities and Company
securities requested to be included in such Underwritten Offering by all Selling
Holders and any other Person or Persons) of the Registration Expenses incurred
in connection with such underwriting as of the date of such withdrawal.

Section 2.04 Sale Procedures. In connection with its obligations contained in
Section 2.01 and Section 2.03, the Company will:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective and as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by the Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed, and provide each such Selling Holder five (5) Business
Days to object in writing to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request,
provided, however, that the Company will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the filing
of the Registration Statement or any other registration statement contemplated
by this Agreement or any prospectus or prospectus supplement to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective, and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

 

7



--------------------------------------------------------------------------------

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose, or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;

(f) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

(g) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and the Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Company need not disclose any information to any such representative unless and
until such representative has entered into a confidentiality agreement with the
Company;

(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;

(i) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(k) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

 

8



--------------------------------------------------------------------------------

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Company, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to the Company (at the Company’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

Section 2.05 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities under the Registration Statement pursuant
to Section 2.01, an Underwritten Offering pursuant to Section 2.02 or
Section 2.03, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and annual
maintenance fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the Financial
Industry Regulatory Authority, transfer taxes and fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. Except as otherwise provided
in Section 2.05 hereof, the Company shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder; provided, however that the Company shall pay the legal fees of one
counsel to the Investors in an amount not to exceed $25,000. In addition, the
Company shall not be responsible for any “Selling Expenses,” which means all
underwriting fees, discounts and selling commissions allocable to the sale of
the Registrable Securities under the Registration Statement.

(b) Expenses. Except for any Registration Expenses payable by a withdrawing
Selling Holder pursuant to Section 2.03(b), the Company will pay all reasonable
Registration Expenses as determined in good faith, including, in the case of an
Underwritten Offering, whether or not any sale is made pursuant to such
Underwritten Offering. Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder.

Section 2.06 Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its directors and officers,
and each underwriter, pursuant to the applicable underwriting agreement with
such underwriter, of Registrable Securities thereunder and each Person, if any,
who controls such Selling Holder or underwriter within the meaning of the
Securities Act and the Exchange Act, against any losses, claims,

 

9



--------------------------------------------------------------------------------

damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder, its directors and officers, each such underwriter and
each such controlling Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that the Company will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder, such
underwriter or such controlling Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer or controlling Person, and shall survive the transfer
of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors and officers, and each
Person, if any, who controls the Company within the meaning of the Securities
Act or of the Exchange Act to the same extent as the foregoing indemnity from
the Company to the Selling Holders, but only with respect to information
regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in the Registration Statement or
prospectus supplement relating to the Registrable Securities, or any amendment
or supplement thereto; provided, however, that the liability of each Selling
Holder shall not be greater in amount than the dollar amount of the proceeds
(net of any Selling Expenses) received by such Selling Holder from the sale of
the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.06. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.06 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected;

 

10



--------------------------------------------------------------------------------

provided, however, that, (i) if the indemnifying party has failed to assume the
defense and employ counsel or (ii) if the defendants in any such action include
both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.06 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified patty or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.06 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

11



--------------------------------------------------------------------------------

Section 2.07 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) Make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 of the Securities Act, at all times
from and after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof, and

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration; provided that the Company’s obligations pursuant to this
Section 2.07(c) shall be deemed satisfied with respect to any document that is
publicly available, free of charge, on the Commission’s EDGAR website.

Section 2.08 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Investors by the
Company under this Article II may be transferred or assigned by any Investor to
one or more transferee(s) or assignee(s) of at least 500,000 shares of
Registrable Securities or to an Affiliate of such Investor. The Company shall be
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee and identifying the securities with respect
to which such registration rights are being transferred or assigned. Each such
transferee shall assume in writing responsibility for its portion of the
obligations of such Investor under this Agreement be executing a counterpart
signature page hereto pursuant to which such transferee agrees to be bound by
all terms and conditions contained in this Agreement.

Section 2.09 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not (except in connection with the issuance of
securities as consideration to the sellers of any Company or business acquired
by the Company), without the prior written consent of the a Majority-in-Interest
of the Investors, enter into any agreement with any current or future holder of
any securities of the Company that alters, restricts, or otherwise limits the
registration rights granted hereunder or that would allow such current or future
holder to require the Company to include securities in any registration
statement filed by the Company on a basis that is superior (as opposed to pari
passu) in any way to the registration rights granted to the Investors hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Termination. This Agreement shall terminate upon the earlier of:
(a) with respect to a particular Holder, when all Registrable Securities held by
such Holder may be sold under Rule 144, (b) a Change of Control, but only as
long as all Registrable Securities (or any securities for which such Registrable
Securities are exchanged in such transaction) may be sold by the Holder or
Holders thereof without restriction pursuant to Rule 144 or Rule 145 immediately
following the closing of such Change of Control, or (c) five (5) years following
the date first set forth above.

 

12



--------------------------------------------------------------------------------

Section 3.02 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, courier service or
personal delivery:

(a) if to an Investors, to the address set forth under such Investor’s signature
block in accordance with the provisions of this Section 3.02,

(b) if to a transferee of the Investor, to such transferee at the address
provided pursuant to Section 2.08 above, and

(c) if to the Company, to the address set forth under the Company’s signature
block in accordance with the provisions of this Section 3.02.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

Section 3.03 Effectiveness. This Agreement shall be effective automatically and
without further action on the part of any party hereto on the Closing Date.

Section 3.04 Amendments and Waivers. This Agreement may be amended, and any
provision of it may be waived, only by a written agreement executed by the
Company and a Majority-in-Interest of the Investors.

Section 3.05 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.06 Assignment of Rights. All or any portion of the rights and
obligations of the Investors under this Agreement may be transferred or assigned
by the Investors in accordance with Section 2.08 hereof.

Section 3.07 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement or the Securities Purchase Agreement. Nothing contained herein, and no
action taken by any Investor pursuant hereto shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or a group with respect to such obligations or the transactions
contemplated by this Agreement or the Securities Purchase Agreement. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with enforcing its rights and obligations under this
Agreement. Each Investor will be entitled to independently protect an enforce
its rights, including without limitation the rights arising out of this
Agreement and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Agreement for the
purpose of closing a transaction with multiple Investors and not because it was
required or requested to do so by any Investor.

 

13



--------------------------------------------------------------------------------

Section 3.08 Aggregation of Purchased Common Stock. All Company Common Stock
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.09 Recapitalization, Exchanges, etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all securities of the Company or any successor, assign
or acquirer of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement.

Section 3.10 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.11 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. Facsimile or other electronically
transmitted signatures, including by email attachment, shall be deemed originals
for all purposes of this Agreement.

Section 3.12 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.13 Governing Law. The laws of the State of Delaware shall govern this
Agreement without regard to principles of conflict of laws.

Section 3.14 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.15 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

14



--------------------------------------------------------------------------------

Section 3.16 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

[SIGNATURE PAGES FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

SAFESTITCH MEDICAL, INC. By:   /s/ Jeffrey G. Spragens Name:  

Jeffrey G. Spragens

Title:  

President and Chief Executive Officer

 

with a copy to:   Wilson Sonsini Goodrich & Rosati, P.C.   650 Page Mill Road  
Palo Alto, CA 94304   Facsimile: (650) 493-6811   Attention: Philip H. Oettinger
and     Greenberg Traurig, P.A.   333 S.E. 2nd Avenue, Suite 4400   Miami, FL
33131   Facsimile: (305) 961-7756   Attention: Robert L. Grossman



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

AISLING CAPITAL III, LP /s/ Lloyd Appel Name: Lloyd Appel Title: CFO

        Aisling Capital III, L.P.

888 Seventh Avenue, 30th Floor

New York, NY 10106

Attn: Aftab Kherani

Fax: 212 651 6379

        With a required copy to:

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173-1922

Attn: Todd Finger

Fax: 212 547 5444



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

SV LIFE SCIENCES FUND IV, L.P. By:   SV Life Sciences Fund IV (GP), L.P.,   its
sole General Partner By:   SVLSF IV, LLC, its sole General Partner By:   /s/
Denise W. Marks Name:   Denise W. Marks Title:   SVLSF IV, LLC, Member

 

SV LIFE SCIENCES FUND IV STRATEGIC PARTNERS, L.P. By:   SV Life Sciences Fund IV
(GP), L.P.,   its sole General Partner By:   SVLSF IV, LLC, its sole General
Partner By:   /s/ Denise W. Marks Name:   Denise W. Marks Title:   SVLSF IV,
LLC, Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

SYNERGY LIFE SCIENCE PARTNERS, L.P. By:   /s/ Mudit K. Jain Name:   Mudit K.
Jain Title:   Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

STEPSTONE PIONEER CAPITAL BUYOUT

FUND II, L.P.

By StepStone PCGP, LLC By:   /s/ Jason Ment Name:   Jason Ment Title:  
Partner & General Counsel

 

STEPSTONE PIONEER CAPITAL II, L.P. By StepStone PCGP, LLC By:   /s/ Jason Ment
Name:   Jason Ment Title:   Partner & General Counsel

 

STEPSTONE-SYN INVESTMENTS, L.L.L.P. By StepStone PCGP, LLC By:   /s/ Jason Ment
Name:   Jason Ment Title:   Partner & General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

INTERSOUTH PARTNERS VII, L.P. By: Intersouth Associates VII, LLC its General
Partner By:   /s/ Dennis Dougherty Name:   Dennis Dougherty Title:   Managing
Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

QUAKER BIOVENTURES II, L.P. By: Quaker BioVentures Capital II, L.P., its general
partner By: Quaker BioVentures Capital II, LLC, its general partner By:   /s/
Matthew B. Rieke   Matthew B. Rieke, Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

INTERNATIONAL BIOTECHNOLOGY TRUST PLC By:   /s/ Nick Colemen Name:   Nick
Colemen Title:   IBT Authorized Signatory

Address for Notice:

55 Moorgate

London, EC2R 6PA

United Kingdom



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

KFBSF PRIVATE EQUITY FUND I, L.P. By:   /s/ David Stevens Name:   David Stevens
Title:   Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

By:   /s/ Donald L. Laurie Name:   Donald L. Laurie Title:    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

JOSEPH LEVY REVOCABLE TRUST By:  

/s/ Joseph Levy

Name:   Joseph Levy Title:   Trustee

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

MARLIN CAPITAL INVESTMENTS, LLC By:  

/s/ Michael Brauser

Name:   Michael Brauser Title:   MGR

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

JACQUELINE SIMKIN REVOCABLE TRUST By:  

/s/ Jacqueline Simkin

Name:   Jacqueline Simkin Title:   Trustee

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

/s/ Yehuda Ben-Horin

Yehuda Ben-Horin

/s/ Aviva Ben-Horin

Aviva Ben-Horin

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

FROST GAMMA INVESTMENTS TRUST By:  

/s/ Phillip Frost, MD

Name:   Phillip Frost, MD Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

/s/ Phillip Frost, MD

Phillip Frost, MD

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

HSU GAMMA INVESTMENTS, L.P. By:  

/s/ Jane H. Hsiao, Ph.D., MBA

Name:   Jane H. Hsiao, Ph.D., MBA Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

/s/ Jane H. Hsiao, Ph.D., MBA

Jane H. Hsiao, Ph.D., MBA

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

CHUNG CHIA COMPANY LIMITED By:   /s/ Hsu Tsui-Hua

Name:   Hsu Tsui-Hua

Title:   Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

KWANG SHUN COMPANY LIMITED By:   /s/ Chang Hsiu-Yen

Name:   Chang Hsiu-Yen

Title:   Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Schedule I

Schedule of Investors

 

   

TransEnterix Investor Name and Address

     

SYNERGY LIFE SCIENCE PARTNERS, L.P.

Attn: Mudit K. Jain

3284 Alpine Road

Portola Valley, CA 94028

   

SV LIFE SCIENCES FUND IV, L.P.

c/o David Milne

One Boston Place Suite 3900

201 Washington Street

Boston, MA 02108

   

SV LIFE SCIENCES FUND IV STRATEGIC PARTNERS, L.P.

c/o David Milne

One Boston Place Suite 3900

201 Washington Street

Boston, MA 02108

   

AISLING CAPITAL III, LP

Attention: Andrew Schiff

888 Seventh Avenue, 30th Floor

New York, NY 10106

 

With a required copy to:

McDermott Will & Emery LLP

Attn: Todd Finger

340 Madison Avenue

New York, NY 10173-1922

   

INTERSOUTH PARTNERS VII, L.P.

102 City Hall Plaza, Suite 200

Durham, NC 27701

 

With a copy to:

Anthony L. Williams

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

   

QUAKER BIOVENTURES II, L.P.

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

 



--------------------------------------------------------------------------------

 

INTERNATIONAL BIOTECHNOLOGY TRUST PLC

Attn: Nick Coleman

55 Moorgate

London, EC2R 6PA

United Kingdom

   

KFBSF Private Equity Fund I, L.P.

Attn: Randy Myer

University of North Carolina

Campus Box 3490

Chapel Hill, NC 27599-3490

   

DONALD L. LAURIE

282 Beacon Street

Boston, MA 02116

   

STEPSTONE GROUP, LP

Attn: Johnny Randel

4350 La Jolla Village Drive, Suite 800

San Diego, CA 92122

     

SafeStitch Investor Name and Address

     

JANE HSIAO

4400 Biscayne Blvd.

Miami, FL 33137

   

HSU GAMMA INVESTMENTS, L.P.

4400 Biscayne Blvd.

Miami, FL 33137

   

PHILLIP FROST

4400 Biscayne Blvd.

Miami, FL 33137

   

FROST GAMMA INVESTMENTS TRUST

4400 Biscayne Blvd.

Miami, FL 33137

   

JOSEPH LEVY REVOCABLE TRUST

4400 Biscayne Blvd.

Miami, FL 33137

   

MARLIN CAPITAL INVESTMENTS, LLC

4400 Biscayne Blvd.

Miami, FL 33137

   

JACQUELINE SIMKIN REVOCABLE TRUST

4400 Biscayne Blvd.

Miami, FL 33137

 



--------------------------------------------------------------------------------

 

YEHUDA BEN-HORIN AND AVIVA BEN-HORIN

4400 Biscayne Blvd.

Miami, FL 33137

   

CHUNG CHIA COMPANY LIMITED

Palm Grove House

PO Box 438

Road Town Tortola

British Virgin Island

   

KWANG SHUN COMPANY LIMITED

TF No 308 Sec 2 Bade Rd.

Taipei 10492

Taiwan

 